UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4984


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HORACE SINCLAIR THOMPSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cr-00290-GBL-1)


Submitted:   July 25, 2014                 Decided:   July 31, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge, II, THE IWEANOGE’S FIRM, P.C., Washington,
D.C., for Appellant.    Dana J. Boente, United States Attorney,
Michael E. Rich, G. Zachary Terwilliger, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After a jury trial, Horace Sinclair Thompson, Jr., was

convicted    of    arson,     in    violation      of        18   U.S.C.     §§    2,     844(i)

(2012).     On appeal, Thompson challenges the sufficiency of the

evidence    supporting        his    conviction         and       the    district       court’s

admission of certain evidence.               We affirm.

            The denial of a motion for a judgment of acquittal is

reviewed de novo.            United States v. Jaensch, 665 F.3d 83, 93

(4th Cir. 2011).         “We review the sufficiency of the evidence to

support a conviction by determining whether there is substantial

evidence in the record, when viewed in the light most favorable

to the government, to support the conviction.”                                   Id. (quoting

United States v. Madrigal–Valadez, 561 F.3d 370, 374 (4th Cir.

2009)) (internal quotation marks omitted).                          In conducting this

analysis,    “circumstantial          evidence         is     treated      no     differently

than direct evidence, and may be sufficient to support a guilty

verdict     even    though     it     does       not    exclude          every     reasonable

hypothesis       consistent        with   innocence.”                   United     States    v.

Jackson, 863 F.2d 1168, 1173 (4th Cir. 1989).                             We can reverse a

conviction       based   on       insufficient          evidence          only     when     “the

prosecution’s failure is clear.”                   Burks v. United States, 437

U.S. 1, 17 (1978).

            To     support    a     conviction         for    arson       under    18     U.S.C.

§ 844(i), the government must prove that the defendant: “(1)

                                             2
maliciously; (2) damaged or destroyed a building, vehicle, or

other   real    or    personal         property;      (3)       by    means    of    fire   or

explosive; and (4) the building, vehicle, or personal or real

property was used in interstate or foreign commerce or in any

activity    affecting       interstate         or    foreign         commerce.”        United

States v. Gullett, 75 F.3d 941, 947 (4th Cir. 1996).                                 Thompson

challenges only the evidence of malicious intent.

            After viewing the evidence as a whole and in the light

most favorable to the government, we conclude that there was

sufficient evidence to support the jury’s verdict.                             The evidence

that the damaged business was failing financially, that Thompson

communicated frequently with the building’s owner on the night

before the fire, and that he lied to police about his burns, as

well as the manner in which the fire was started, entitled the

jury to conclude that Thompson set the fire intentionally.

            Thompson        also        challenges          the       district        court’s

admission of evidence regarding the financial condition of the

damaged    business       and    the    owner’s       insurance        claims       after   the

fire.      We   review     the    district         court’s      rulings       regarding     the

admissibility        of   evidence       for       abuse   of     discretion.          United

States v. Cole, 631 F.3d 146, 153 (4th Cir. 2011).                               A district

court abuses its discretion when it acts arbitrarily, see id.,

or   applies    “erroneous       legal     principles           to    the   case,”     United

States v. Mason, 52 F.3d 1286, 1290 (4th Cir. 1995).

                                               3
            The        challenged    evidence    was     relevant        to     proving

Thompson’s motive, and raised no prejudice beyond that which was

inherent in the charges against him.                See United States v. Boyd,

53 F.3d 631, 637 (4th Cir. 1995) (holding that evidence is not

unfairly prejudicial if it does not “involve conduct any more

sensational       or    disturbing    than    the    crimes    with      which    [the

defendant] was charged”).            Therefore, the district court did not

abuse its discretion by admitting this evidence. ∗

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented     in   the        materials

before   this     court    and   argument    would     not   aid   the    decisional

process.

                                                                               AFFIRMED




     ∗
       Thompson also asserts that the challenged evidence was
inadmissible under Federal Rule of Evidence 404(b). Rule 404(b)
is inapplicable because the district court admitted the evidence
under Rule 401, not under Rule 404(b)(2), and the challenged
evidence was not character evidence under Rule 404(b)(1).



                                         4